DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is issued in response to application, 16/569,172, filed on 9/12/2019.
Claim(s) 1-6 is/are pending.

Priority
Acknowledgement is made of applicant’s claim for domestic priority to non-provisional application, 14/480,901, issued as U.S. 10,453,071, which claims domestic priority to provisional application, 61/875474, filed on 9/9/2013.

Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 2/14/2020 (2) and 11/23/2021, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: at line 1, “of conduct a search” should be corrected to, “of conducting a search”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claim(s) 1-6 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of copending Application No. 16/569,167. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject matter.  That is, all the limitation of the instant application is contained in the ‘167 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application: 16/569,167
Application: 16/569,172
1.  A method for selecting electronic files associated with an investigation in a computer system including at least one processor, at least one electronic storage device coupled with at least one processor and at least one display coupled to the at least one processor comprising:



the at least one processor receiving at least one facet for the basis of the selecting and at least one value associated with each facet, the at least one facet including custodians of the electronic files, dates associated with the electronic files, e-mail domains associated with e-mails represented by the electronic files, file types of the electronic files, terms included within the electronic files, or current states of the electronic files or any combination thereof;

the at least one processor filtering for computer readable electronic files stored in the at least one electronic storage device meeting the at least one value associated with the at least one facet received by the at least one processor;


the at least one processor displaying on the at least one display metadata associated with the electronic files identified in the filtering;

the at least one processor causing contents of an electronic file selected based on the metadata to be displayed on the at least one display; and

the at least processor recording an indication from a user as to whether or not an electronic file is responsive to an investigation.

11.  Same as 1.
A method of conduct a search employing a computer system including at least one processor, at least one electronic storage device coupled to the at least one processor and at least one display coupled to the at least one processor, the at least one storage device storing a collection of electronic, computer readable files to be searched, the method comprising:

the at least one processor receiving a plurality of search terms and/or electronic file metadata elements to be searched;










the at least one processor conducting a search in the electronic files for each search term and/or metadata element;

the at least one processor determining a number of electronic files including each search term and/or metadata element and a number of electronic files including each search term and/or metadata element and no other of the search terms or metadata elements; and


the at least one processor causing the numbers to be displayed on the at least one display.







4.  Same as 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marlin, US 2011/0184935 A1 (hereinafter “Marlin”) in view of De Datta et al., US 8,949,254 B1 (hereinafter “De Datta”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 and 3
Marlin discloses a method of conduct a search employing a computer system including at least one processor (Marlin, paragraph [0243], see programmed processor), at least one electronic storage device coupled to the at least one processor (Marlin, paragraph [0125], see memory), the at least one storage device storing a collection of electronic, computer readable files to be searched (Marlin, [0040], see database of information), the method comprising:
the at least one processor receiving a plurality of search terms and/or electronic file metadata elements to be searched (Marlin, [0031], see running a query positing a potential document selection criteria, timing of production, manner of production, format of data produced, potential handling of assertions of confidentiality or privilege, etc.);
the at least one processor conducting a search in the electronic files for each search term and/or metadata element (Marlin, [0031], see running a query positing a potential document selection criteria, timing of production, manner of production, format of data produced, potential handling of assertions of confidentiality or privilege, etc.);
the at least one processor determining a number of electronic files including each search term and/or metadata element (Marlin, [0067], see the process of key word selection, together with other selection criteria, enables an identification of the volume of applicable documents found to contain those key words so as to be subject to production in response to a query based on those keywords, where the attorneys are enabled to generate a report which defines the volume of documents that will be returned by utilizing the key words; and Marlin, [0116], see details include the number, size and dates of document files that are present) and 
the at least one processor causing the numbers to be displayed on the at least one display (Marlin, [0067], see generating a report which defines the volume of documents that will be returned by utilizing the key words, where the report can selectively illustrate the results (e.g., document count, byte count or other parameter) in various formats, e.g., categorized by key metadata, data types, custodians; and Marlin, [0116], see details include the number, size and dates of document files that are present).
On the other hand, De Datta discloses a number of electronic files including each search term and/or metadata element and no other of the search terms or metadata elements (De Datta, Col. 4, line 46-Col. 5, line 14, see matching if only one of the terms comprising the query is present in the content).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate De Datta’s teachings to Marlin’s system.  A skilled artisan would have been motivated to do so in order that data can be better located by users and search engines, see De Datta, Col. 1, lines 10-16.  In addition, both/all of the references (Marlin and De Datta) disclose features that are directed to 
Claim(s) 3 recite(s) similar limitations to claim(s) 1 and is/are rejected under the same rationale.

Claims 2 and 4
With respect to claims 2 and 4, the combination of Marlin and De Datta discloses wherein:
the at least one processor also determines the size of electronic files including each search term and/or metadata element and a size of electronic files including each search term and/or metadata element and no other of the search terms or metadata elements (Marlin, [0116], see details include the number, size and dates of document files that are present); and
the at least one processor causing the sizes to be displayed on the at least one display (Marlin, [0116], see details include the number, size and dates of document files that are present).

Claims 3 and 6
With respect to claims 3 and 6, the combination of Marlin and De Datta discloses wherein the at least one processor determines electronic files linked to electronic files responsive to the search and including the number of linked files in the display (Marlin, [0067], see generating a report which defines the volume of documents that will be returned; Marlin, [0110], see links and references; Marlin, [0116], see details include the number, size and 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Anderson et al. for active email collector;
– Couturier et al. for network search methods;
– Messing et al. for privileged document identification and classification system;
– Srihari et al. for context aware back-transliteration and translation of names and common phrases using web resources;
– Jenkins et al. for managing enterprise content;
– McNamar for utilizing XBRL to identify, capture, array, manage, transmit and display documents in litigation, trial and regulatory filings and compliance;
– Lim for deploying policies and allowing off-line policy evaluations; and
– Flory for the management of the electronic files.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: March 16, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152